Citation Nr: 0202214	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  99-08 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) initial rating 
for chronic left (major) lateral epicondylitis.

2.  Entitlement to an increased (compensable) initial rating 
for status post fracture of the right wrist.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The veteran had active duty service from September 1976 to 
September 1998.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a December 
1998 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  That 
decision in part granted service connection for chronic left 
lateral epicondylitis and for status post fracture of the 
right wrist.  That decision assigned both disabilities 
noncompensable evaluations.  The veteran appealed as to the 
assigned ratings.   

During the course of appeal, the case was remanded to the RO 
for further development.  Subsequent to further development 
the case was returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The veteran's chronic left (major) lateral epicondylitis 
involving the left elbow is manifested by arthralgia and 
complaints including pain, instability, giving way, locking, 
fatigability and lack of endurance; without objective 
evidence of any significant limitation of motion or loss of 
function due to pain.

2.  The veteran's status post fracture of the right (minor) 
wrist is manifested by arthralgia and complaints including 
pain, instability, giving way, locking, fatigability and lack 
of endurance; without objective evidence of any significant 
limitation of motion or loss of function due to pain.


CONCLUSIONS OF LAW

1.  The criteria for a higher evaluation for chronic left 
(major) lateral epicondylitis involving the left elbow are 
not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5202, 5205, 5206, 5207 (2001).

2.  The criteria for a higher evaluation for status post 
fracture of the right (minor) wrist are not met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5214, 5215 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claim for increased evaluations for his service-connected 
chronic left (major) lateral epicondylitis and status post 
fracture of the right wrist; and no further assistance is 
required in order to comply with the VA's statutory duty to 
assist him with the development of facts pertinent to his 
claims.  See The Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5103A and 5107(a) (West Supp. 2001) (VCAA); see 
also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Specifically, the RO has afforded the veteran pertinent VA 
examination of his disabilities on appeal, and there is no 
indication of pertinent treatment records that have not 
already been sought and associated with the claims file.

The duty under the VCAA to notify the veteran of the evidence 
necessary to substantiate his claims has also been met.  The 
RO informed him of the need for such evidence in 
correspondence; and the April 1999 Statement of the Case and 
Supplemental Statement of the Case in July 2001 informed him 
of the evidence considered and the requirements to establish 
the claims.  The veteran and his representative have been 
afforded ample opportunity to present evidence and argument 
in support of his claims.  Accordingly, the VA has made 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Therefore, no 
further assistance to the veteran regarding the development 
of the evidence is required.  See generally, Veterans Claims 
Assistance Act of 2000; McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).

The veteran appealed from a December 1998 rating decision 
which granted service connection for chronic left (major) 
lateral epicondylitis and for status post fracture of the 
right wrist; and assigned each of those disabilities a 
noncompensable evaluation.  In accordance with 38 C.F.R. §§ 
4.1, 4.2 (2001) and Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed the service medical records 
and all other evidence of record pertaining to the history of 
those disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disabilities 
at issue.

The veteran's service medical records show that in 1979 he 
sustained a fracture involving the right wrist.  
Subsequently, much later during a January 1984 examination, 
the veteran reported that he had no problems with the 
fracture of the wrist.  On examination at that time the 
examiner found no pertinent abnormality.

According to the veteran's service medical records and a 
private medical statement in October 1997, he was first 
followed in April 1997 for left elbow pain, which was 
attributed to left lateral epicondylitis.  In an October 1997 
statement, a private treating physician noted that on 
examination the left elbow had a full painless range of 
motion.  He was tender directly over the lateral epicondyle, 
and there was moderate thinning of the skin overlying the 
lateral epicondyle.  The veteran had mild increased 
discomfort with resisted elbow extension and wrist extension 
against resistance.  There were no sensory or motor deficits 
in the forearm or hand and no tenderness to percussion over 
the superficial radial nerve.  X-rays which accompanied the 
veteran were unremarkable.  The statement noted that 
clinically the veteran had lateral epicondylitis; with 
thinning of subcutaneous atrophy overlying the lateral 
epicondyle, which the examiner suggested was related to 
injections in the lateral epicondyle.

During a November 1998 VA examination of the joints, the 
veteran reported that he fractured his left arm in 1982 and 
sprained his right wrist in 1983.  His wrist was presently 
stiff and he could not lift heavy objects.  His left elbow 
bothered him and he had physical therapy on the tendon with 
ultrasound and steroid shots.  He presently took Motrin 
several times weekly.  The veteran complained that he had 
pain and weakness, instability, giving away and lack of 
endurance.  He denied stiffness, swelling, heat and redness, 
and locking.  Symptoms were precipitated by lifting heavy 
objects and alleviated by rest.  He used a brace on the elbow 
if lifting something heavy.  He reported that his 
disabilities did not interfere with his work and that he was 
left handed.

On examination, elbow flexion was to 144 degrees on the right 
and 144 degrees on the left.  Wrist dorsiflexion was to 69 
degrees on the right and 67 degrees on the left.  Wrist 
palmar flexion was to 80 degrees on the right and to 79 
degrees on the left.  Wrist radial deviation was to 19 
degrees on the right and to 19 degrees on the left.  Wrist 
ulnar deviation was to 42 degrees on the right and to 44 
degrees on the left.  The report included a diagnosis of 
arthralgia of the left elbow and left [sic] wrist; X-rays 
were normal.  

During a January 2001 VA examination of the joints, the 
veteran reported complaints regarding his right wrist and 
left elbow.  He complained of pain, instability, giving way, 
locking, fatigability and lack of endurance.  He denied 
weakness, stiffness, swelling, heat and redness, and locking.  
He reported that he took Naprosyn for treatment and used a 
band on the elbow.  He stated that he had periods of flare-up 
with cold weather, apparently indicating that this occurred 5 
percent of the time.  He reported that he had not had any 
surgery.  He reported that there was no subluxation or 
constitutional symptoms, that he worked at the post office, 
and that he was left handed. 

On examination, the examiner noted that motion stopped when 
pain began.  The examiner noted that there was no objective 
evidence of painful motion; there was no edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement or guarding of movement.  The veteran was tender 
with pressure over the lateral epicondyle of the left elbow.  
Elbow ranges of motion included flexion of 145 degrees on the 
right and 143 degrees on the left.  Forearm supination on the 
right was 82 degrees and 80 degrees on the left.  Forearm 
pronation on the right was 79 degrees and 76 degrees on the 
left.  Wrist ranges of motion included dorsiflexion of 66 
degrees on the right and 69 degrees on the left.  Wrist 
palmar flexion was 76 degrees on the right and 80 degrees on 
the left.  Wrist radial deviation was 19 degrees on the right 
and 20 degrees on the left.  Wrist ulnar deviation was 42 
degrees on the right and 43 degrees on the left.  The report 
contains a diagnosis of arthralgia of the right wrist and 
left elbow with no loss of function due to pain.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disabilities adversely affect his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2001). 

Since the present appeal arises from an initial rating 
decision that established service connection and assigned an 
initial disability evaluation, it is not the present level of 
disability that is of primary importance; rather, the entire 
period is to be considered to ensure that consideration is 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

When an unlisted condition is encountered it will be 
permissible to rate under closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20 (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when evaluating disabilities of 
the musculoskeletal system, it is necessary to consider 
functional loss due to flare-ups, fatigability, 
incoordination, pain on movements, and weakness.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  The Board notes 
that under 38 C.F.R. § 4.40, the rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  See 38 C.F.R. § 4.45.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  Moreover, it is the intention of the rating 
schedule to recognize actually painful, unstable, or maligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joints.  See 38 C.F.R. § 
4.59.

Chronic Left Lateral Epicondylitis 

The veteran's chronic left lateral epicondylitis involving 
his left elbow is currently evaluated at a noncompensable 
rate pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5202 
(2001).  Under Diagnostic Code 5202, for impairment of the 
humerus in the major arm, a 20 percent rating is granted when 
there is malunion, with moderate deformity; a 30 percent 
rating is granted when there is marked deformity.  Also under 
Diagnostic Code 5202, for recurrent dislocations of the major 
arm at the scapulohumeral joint, a 20 percent rating is 
granted with infrequent episodes, and guarding of movement 
only at shoulder level; a 30 percent rating is granted when 
there are frequent episodes and guarding of all arm 
movements.  A 50 percent rating is granted for fibrous union; 
a 60 percent rating is granted for nonunion (false flail 
joint); and an 80 percent rating is granted for loss of head 
of (flail shoulder).  38 C.F.R. Part IV, Diagnostic Code 5202 
(2001).

In addition, there are other codes that could be considered 
in evaluating the veteran's lateral epicondylitis of the left 
elbow, to include Diagnostic Code 5205, for ankylosis of the 
elbow.  In addition, limitation of flexion of the forearm and 
limitation of extension of the forearm are rated under 
Diagnostic Codes 5206 and 5207.  Under Diagnostic Code 5206, 
a noncompensable rating is warranted if flexion of the major 
forearm is limited to 110 degrees.  A 10 percent evaluation 
is warranted if flexion of either forearm is limited to 100 
degrees.  Id.  Under Diagnostic Code 5207, a 10 percent 
rating is warranted if extension of the major forearm is 
limited to 45 degrees or to 60 degrees.  Id.

The veteran complains of pain and weakness, instability, 
giving away and lack of endurance involving his left elbow.  
On VA medical evaluations, findings have been made showing 
that there is no objective evidence of edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement or guarding movement.

The veteran's VA examinations in November 1998 and January 
2001 revealed essentially no limitation of motion of the left 
elbow.  The examiner in January 2001 found no objective 
evidence of painful motion, and he found that the range of 
motion of the left elbow included 143 degrees of flexion 
compared with 145 degrees on the right.  See 38 C.F.R. § 
4.71, Plate I.  Though this represents a slight limitation of 
motion, it does not, however, meet the criteria for a 
compensable evaluation under the diagnostic criteria with 
respect to that function.  Although the veteran complained of 
pain during the most recent VA examination and the examiner 
found that the veteran was tender with pressure over the 
lateral epicondyle of the left elbow, the examiner found no 
objective evidence of painful motion.  Without objective 
medical evidence of painful or limited motion of the 
veteran's left elbow due to lateral epicondylitis, the 
criteria for a compensable evaluation has not been met and 
the currently assigned noncompensable disability evaluation 
is entirely appropriate.

Moreover, there is no basis for assignment of a compensable 
evaluation for chronic lateral epicondylitis involving the 
left elbow under any other potentially applicable diagnostic 
code.  Even if his left elbow disability was to be considered 
under alternate diagnostic codes, see 38 C.F.R. § 4.20 
(permitting evaluation, by analogy, where the rating schedule 
does not provide a specific diagnostic code to rate the 
disability), in the absence of medical evidence of, or of 
disability comparable to, ankylosis, other impairment of 
flail joint, fracture of the elbow, or other associated 
disorder involving the elbow, there is no basis for 
assignment of a higher evaluation under other codes including 
Diagnostic Codes 5205 and 5208 through 5213.  See 38 C.F.R. § 
4.71a.  

Status Post Fracture of the Right Wrist

The veteran's status post fracture of the right wrist is 
currently evaluated at a noncompensable rate pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2001).  Limitation 
of motion of the wrist is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5215.  The criteria for a 10 percent 
disability evaluation is met when either limitation of palmar 
flexion is limited to in line with the forearm or 
dorsiflexion is limited to less than 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5215 (2001).  The average normal 
ranges of motion of the wrist are dorsiflexion to 70 degrees 
and palmar flexion to 80 degrees. 38 C.F.R. § 4.71, Plate I 
(2001).

Under Diagnostic Code 5214, pertaining to ankylosis of the 
wrist, a 20 percent evaluation requires favorable ankylosis 
in 20 to 30 degree dorsiflexion of the minor wrist.  A 30 
percent evaluation is warranted for any other position except 
favorable ankylosis of the minor wrist.  A 40 percent 
evaluation is warranted for unfavorable ankylosis in any 
degree of palmar flexion or with ulnar or radial deviation of 
the minor wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5214 
(2001).

The veteran complains of pain and weakness, instability, 
giving away and lack of endurance involving his right wrist.  
On VA medical evaluations, findings have been made showing 
that there is no objective evidence of edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement or guarding movement.  The veteran's VA examinations 
in November 1998 and January 2001 revealed essentially no 
limitation of motion of the right wrist.  The examiner in 
January 2001 found no objective evidence of painful motion, 
and he found that the range of motion of the right wrist 
included 66 degrees of dorsiflexion and 76 degrees of palmar 
flexion.  This represented a slightly more limited range of 
motion than that for the left wrist, and as compared with 
findings for the right wrist in the earlier VA examination of 
November 1998.  However, the ranges of motion of the right 
wrist during both examinations still reflect a nearly full 
range of motion and do not come close to meeting the criteria 
for a compensable rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5215.  See 38 C.F.R. § 4.71, Plate I.  Furthermore, the 
recent medical evidence does not indicate ankylosis of the 
right wrist, which might support a higher rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5214. 

The Board therefore concludes, based on the entire record, 
that the veteran's disability picture does not approximate 
the schedular criteria for an increased rating for limitation 
of motion of the wrist.  

Conclusion

With respect to both disabilities under consideration here, 
in addition to the discussion above, the record indicates 
that X-ray examination of the veteran's left elbow and right 
wrist reveals no abnormality, which obviously would denote a 
finding that there was no evidence of any fracture, 
dislocation, or arthritis.  Also, the Board finds that the 
evidence shows that with respect to each disability under 
consideration, the level of impairment for each as discussed 
above has existed since the effective date of the grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).

In reaching the conclusions in this case, the Board has taken 
into consideration, as have the examining VA physicians, 
functional loss of the veteran's left elbow and right wrist 
due to limited or excess movement, pain, weakness, excess 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. at 204-07.  Again, 
the VA medical evaluations indicate that there is no 
objective evidence of painful motion, weakness, excess 
fatigability, incoordination, or any loss of function due to 
pain.  The recent evidence shows no edema, effusion, 
instability, weakness, abnormal movement or guarding.

The Board determines that there is no indication that the 
schedular criteria are inadequate to evaluate the veteran's 
chronic left lateral epicondylitis involving the left elbow, 
or status post fracture of the right wrist, so as to warrant 
the assignment of a compensable evaluation on an extra-
schedular basis.  In this regard, the Board notes that there 
is no medical evidence that the disability has caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), necessitated frequent periods of 
hospitalization, or that the disability otherwise has 
rendered impracticable the application of the regular 
schedular standards.  In the absence of evidence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board must conclude that 
the criteria have not been met for a compensable evaluation 
for the veteran's chronic left lateral epicondylitis 
involving the left elbow, or for status post fracture of the 
right wrist; and the claim must be denied on this basis.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim with respect to both disabilities considered here, that 
doctrine is not applicable in the instant appeal.  See 38 
C.F.R. § 3.102 (2001).


ORDER

A compensable evaluation for chronic left (major) lateral 
epicondylitis is denied. 

A compensable evaluation for status post fracture of the 
right wrist is denied. 


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

